

108 HR 4580 IH: American Seasonal and Perishable Crop Support Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4580IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Ruiz (for himself and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Specialty Crops Competitiveness Act of 2004 to provide recovery payments to seasonal and perishable crop growers who experienced low prices caused by imports, and for other purposes.1.Short titleThis Act may be cited as the American Seasonal and Perishable Crop Support Act. 2.Seasonal and perishable insurance programsThe Specialty Crops Competitiveness Act of 2004 (Public Law 108–465) is amended by adding at the end the following: VSeasonal and Perishable Insurance Programs501.Seasonal and perishable crop loss program(a)Seasonal and perishable crop loss(1)In generalBeginning with marketing year 2022, with respect to a producer of a seasonal and perishable crop in geographic region described in paragraph (2), the Secretary shall make crop loss payments in accordance with this section for a marketing year if the Secretary determines that—(A)the effective price for the seasonal and perishable crop for such marketing year is less than the reference price for such crop; and(B)the crop loss described in subparagraph (A) is caused by imports of the seasonal and perishable crop. (2)Geographic coverageA geographic region described in this paragraph is a geographic region for which at least 50 percent of the producers that produce at least one seasonal and perishable crops make a one-time election to participate in the seasonal perishable crop loss payment program under this section with respect to a marketing year. (3)ElectionFor each marketing year, the Secretary shall allow producers of seasonal and perishable crops to make a one-time election to participate in the seasonal and perishable crop loss program under this section with respect to such marketing year.(b)Effective priceThe effective price for a seasonal and perishable crop for a marketing year shall be the national average market price for the seasonal and perishable crop. (c)Payment rateA payment under subsection (a) shall be equal to the difference between—(1)the reference price for the covered seasonal and perishable crop; and(2)the effective price determined under subsection (b) for the seasonal and perishable crop.(d)Payment amountIf seasonal perishable crop loss program payments are required to be provided under this section for the last seasonal marketing year for a covered seasonal and perishable crop, the amount of the seasonal perishable crop loss program payment to be paid to the producers on a farm for the seasonal marketing year shall be equal to the product obtained by multiplying—(1)the payment rate for the covered seasonal and perishable crop under subsection (c); and(2)the previous three-year average production for the seasonal and perishable crop.(e)EligibilityNo producer may be eligible for a payment under this section unless such producer—(1)has an average adjusted gross income of less than $900,000 for the 3 tax years preceding the most recent tax year; and(2)derives at least 75 percent of their adjusted gross income from farming, ranching, or forestry.(f)DefinitionsIn this section:(1)Marketing seasonThe term marketing season means, with respect to a seasonal and perishable crop, the season—(A)in which such crop is normally marketed; and(B)that concludes on the date that is not later than four weeks after the last day on which such crops are harvested during a marketing year.(2)Marketing yearThe term marketing year means, with respect to a seasonal and perishable crop, the period beginning on the date the seasonal and perishable crop is first harvested and ending on the last day on which such crop is marketed.(3)Reference priceThe term reference price means regional average market price received by producers during the marketing season for a seasonal and perishable crop for the period of the most recent three marketing years.(4)Seasonal and perishable cropThe term seasonal and perishable crop means a crop that is—(A)a fresh or chilled specialty crop;(B)marketed in raw form for consumption without further processing; and(C)normally marketed not later than 4 weeks after harvesting. (5)SecretaryThe term Secretary means the Secretary of Agriculture..